DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 28 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hulet (US 20120257345). 
In regards to claim 1, Hulet discloses a holder (Hulet Abstract Fig. 1) for holding a mobile device (Hulet Fig. 2 Item 200), comprising: 
a back plate (Hulet Fig. 1 Item 101); 
a strut (Hulet Fig. 1 Item 102) operatively associated with said back plate so that said strut can be moved with respect to said back plate; 
a strut lock (Hulet Fig. 1 Item 103) operatively associated with said back plate and said strut, said strut lock holding said back plate and said strut in a desired position; 
a first jaw (Hulet Fig. 1 Item 107) operatively associated with said back plate, said first jaw being sized to engage a portion of the mobile device; and 

In regards to claim 28, Hulet discloses a method of holding a mobile device (Hulet Fig. 2 Item 200) in a desired position, comprising: providing a mobile device holder, the mobile device holder comprising: 
a back plate (Hulet Fig. 1 Item 101); 
a strut (Hulet Fig. 1 Item 102) operatively associated with the back plate so that the strut can be moved with respect to the back plate; 
a strut lock (Hulet Fig. 1 Item 103) operatively associated with the back plate and the strut to hold the back plate and the strut in a desired position; 
a first jaw (Hulet Fig. 1 Item 107) operatively associated with the back plate, the first jaw being sized to engage a portion of the mobile device; and 
a second jaw (Hulet Fig. 1 Item 109) operatively associated with the back plate so that the second jaw can be moved toward and away from the first jaw, the second jaw being sized to engage a portion of the mobile device; 
positioning a back surface of the mobile device in abutting relationship (Hulet Fig. 3 and 4) with the back plate of the mobile device holder so that at least a portion of the first jaw is engaged with a portion of the mobile device; 
moving the second jaw until at least a portion of the second jaw is engaged with a portion of the mobile device so that the mobile device is held between the first and second jaws (Hulet paragraph 0042, 0043); 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hulet in view of Yamada (US PAT 5607135).
In regards to claim 2, Hulet discloses a holder as describe above. Hulet fails to teach a proximal end of said strut is pivotally mounted to said back plate and wherein said strut lock comprises a spreader having a proximal end and a distal end, the proximal end of said spreader being pivotally mounted at about the distal end of said strut, the distal end of said spreader being engagable with said back plate to hold said back plate and said strut in the desired position.
However, Yamada discloses a proximal end of said strut (Yamada Fig. 1 Item 9) is pivotally mounted (Yamada Fig. 3 Item 2) to said back plate (Yamada Fig. 1 Item 8) and wherein said strut lock comprises a spreader (Yamada Fig. 1 Item 2) having a proximal end (Yamada Fig. 3 Item 14) and a distal end (Yamada Fig. 1 Item 11), the proximal end of said spreader being pivotally mounted at about the distal end of said strut, the distal end of said spreader being engagable (Yamada Fig. 1 Item 11) with said back plate to hold said back plate and said strut in the desired position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamada’s tablet stand and Hulet’s holder for reducing cost and improving efficiency (Yamada Abstract).

However, Yamada discloses strut lock comprises a ratchet system (Yamada Fig. 5) operatively associated with said strut and said back plate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamada’s tablet stand and Hulet’s holder for reducing cost and improving efficiency (Yamada Abstract).
Claims 9-12, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hulet in view of Perlman (US 20100264182).
In regards to claim 9, Hulet discloses a holder as describe above. Hulet fails to teach a set of teeth provided on said back plate and wherein said second jaw further comprises a pawl positioned to engage at least one tooth provided on said back plate. 
However, Perlman discloses a set of teeth provided on said back plate and wherein said second jaw further comprises a pawl (Perlman Fig. 5C, 6A Item 92) positioned to engage at least one tooth (Perlman Fig. 5C, 6A Item 78) provided on said back plate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Perlman’s teeth in Hulet’s holder for mounting the holder to different structures (Perlman paragraph 0017).
In regards to claim 10, Hulet discloses a holder as describe above. Hulet fails to teach a securing material provided on at least a portion of said strut, said securing material allowing said holder to be releasably secured to a surface.
However, Perlman discloses a securing material (Perlman Fig. 5C Item 24) provided on at least a portion of said strut, said securing material allowing said holder to be releasably secured to a surface (Perlman Fig. 5C Item 24 paragraph 0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Perlman’s material in Hulet’s holder for mounting the holder to different structures (Perlman paragraph 0017).

In regards to claim 12, Hulet in view of Perlman discloses a holder as describe above. Hulet in view of Perlman fails to teach said securing material comprises a self-adhesive foam pad. The examiner took official notice that a self-adhesive foam pad such as double sided tape is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a self-adhesive foam pad for binding two objects together.
In regards to claim 29, Hulet discloses a method of holding a mobile device in a desired position, comprising: providing a mobile device holder, the mobile device holder comprising: 
a back plate (Hulet Fig. 1 Item 101); 
a strut (Hulet Fig. 1 Item 102) operatively associated with to the back plate so that the strut can be moved with respect to the back plate; 
a strut lock (Hulet Fig. 1 Item 103) operatively associated with the back plate and the strut to hold the back plate and the strut in a desired position; 
a first jaw (Hulet Fig. 1 Item 107) operatively associated with the back plate, the first jaw being sized to engage a portion of the mobile device; and 

positioning a back surface of the mobile device in abutting relationship (Hulet Fig. 3 and 4) with the back plate of the mobile device holder so that at least a portion of the first jaw is engaged with a portion of the mobile device; 
moving the second jaw with respect to the back plate until at least a portion of the second jaw is engaged with a portion of the mobile device so that the mobile device is held between the first and second jaws (Hulet paragraph 0042, 0043); and 
Hulet fails to teach a securing material provided on at least a portion of said strut; urging the strut against a surface with a force sufficient to engage the securing material with the surface, the securing material holding the holder and attached mobile device to the surface. However, Perlman discloses a securing material (Perlman Fig. 5C Item 24) provided on at least a portion of said strut; urging the strut against a surface with a force sufficient to engage the securing material with the surface, the securing material holding the holder and attached mobile device to the surface (Perlman Fig. 5C Item 24 paragraph 0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Perlman’s material in Hulet’s holder for mounting the holder to different structures (Perlman paragraph 0017).
In regards to claim 29, Hulet in view of Perlman discloses a method of holding a mobile device in a desired position as described above. Hulet in view of Perlman further discloses moving the strut away (Hulet paragraph 0042, 0043 note: Item 102 needs to move away for a longer electronic device) from the back plate to the desired position, the strut lock holding the strut in the desired position before performing said urging the strut against the surface, the desired position holding the mobile device at a .

Double Patenting
Claims 1-31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16859010 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-30 of copending Application No. 16859010 encompasses all the limitation recited in claims 1-31.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641